Citation Nr: 0521082	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  05-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for type 2 diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary the veteran's service-connected type 2 
diabetes mellitus.

3.  Entitlement to service connection for an 
esophagogastrectomy for adenocarcinoma of the 
gastroesophageal junction, claimed as stomach cancer and 
esophageal cancer due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1968 until July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from August 2003 rating decisions of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

It is noted that, while the appeal was pending at the Board, 
additional materials were received.  While such materials 
were not accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration, they do not pertain to the 
substantive issues on appeal, thereby obviating the need for 
a remand.  Indeed, the newly received material consists 
solely of a request to expedite the claim and a copy of a 
Durable Power of Attorney with Health Care Provisions.


FINDINGS OF FACT

1.  The competent evidence establishes that the veteran's 
type II diabetes mellitus is controlled solely with a 
restricted diet.  

2.  The competent evidence fails to show that veteran's 
hypertension was proximately due to or the result of his 
service-connected type II diabetes mellitus, or that it was 
chronically aggravated by his type II diabetes mellitus.  

3.  The competent evidence fails to show that the veteran's 
adenocarcinoma of the gastroesophageal junction is causally 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for type II diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2004).

2.  Hypertension is not proximately due to, or chronically 
aggravated by, the veteran's service-connected type II 
diabetes mellitus, was not incurred or aggravated by active 
service, and may not be presumed to be so incurred.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2004).

3.  Adenocarcinoma of the gastroesophageal junction was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

At the outset, the Board observes that no notice has ever 
been provided with respect to the veteran's increased rating 
claim.  In this regard, it has been determined by VA's Office 
of the General Counsel (hereinafter referred to as "GC") 
that, when a claim of service connection is granted and the 
veteran submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement, provided that appropriate VCAA notice was 
provided as to the initial claim that was the subject of the 
grant.  See VAOPGCPREC 8-2003 (December 22, 2003).  Instead, 
it was concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

VAOPGCPREC 8-2003 applies with respect to the diabetes 
mellitus claim.  Thus, the question becomes whether 
appropriate notice was provided with respect to the 
underlying service connection claim.  Here, a VA letter 
issued in February 2003 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims, including that of entitlement to service connection 
for diabetes mellitus.  Such correspondence also apprised him 
as to which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  In the present case, the appellant 
received appropriate notice prior to the initial unfavorable 
rating decisions issued in August 2003.  As such, the timing 
requirements of Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his claim, to include a transcript of testimony 
provided at a May 2005 videoconference hearing before the 
undersigned, are affiliated with the claims file.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is observed that the 
veteran has not been provided a VA examination with respect 
to his stomach cancer claim.  In this regard, the law holds 
that VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, there is no evidence to show an 
incurrence of cancer of the stomach or esophagus during 
service.  There is also no competent evidence suggesting a 
causal relationship between the veteran's currently diagnosed 
cancer and his active duty.  Therefore, an examination is not 
necessary to satisfy the VCAA under the present 
circumstances.  

It is further observed that the veteran did undergo a VA 
examination in August 2003 with respect to his hypertension 
claim.  That examination report indicated that the claims 
file was not available for review.  However, a review of the 
examination report reveals that the VA examiner considered 
the veteran's medical history consistent with the evidence of 
record.  As such, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been satisfied.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and hypertension  becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Presumptive service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2004).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

I.  Increased rating- type 2 diabetes mellitus

Factual background

Private treatment records written by W. C., D.O., reveal that 
the veteran was diagnosed with new onset type II diabetes in 
1998.  A February 1998 report indicated that the veteran's 
therapy involved Glucotrol and controlled diet.  Subsequent 
reports indicate an improvement in the veteran's condition, 
leading to a reduction in his Glucophage dosage in May 1998.  
The veteran was informed that he could wean himself off that 
medication if he desired, so long as his blood sugar levels 
stayed below 100.  

A July 1998 treatment report written by W. C., D.O., 
indicated that the veteran had stopped all medicines, 
including his Glucophage.  The impression was type II 
diabetes, diet controlled.  A subsequent October 1998 report 
again indicated that the veteran's diabetes was controlled by 
diet alone. 

VA outpatient treatment reports dated in 2003 reflect care 
for diabetes.  Such records indicate that his diabetes was 
controlled by management of his diet, and not through use of 
medication.  A July 2003 report indicated that the veteran 
received educational materials regarding meal planning.  He 
was advised to eat diabetic snacks and small frequent meals.  
His blood sugars were well controlled.  

At his May 2005 videoconference hearing before the 
undersigned, the veteran again indicated that he was not on 
any medication for his type II diabetes mellitus.  
(Transcript "T" at 3).  

Analysis

The veteran's type II diabetes mellitus is currently rated as 
10 percent disabling, pursuant to Diagnostic Code 7913.  
Under this section, a 10 percent evaluation is assigned for 
diabetes mellitus manageable by restricted diet only.  A 20 
percent evaluation is assigned for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  

The Board has reviewed the evidence of record and finds no 
basis for an increased evaluation.  Indeed, in order to be 
entitled to the next-higher 20 percent evaluation for 
diabetes mellitus, the evidence must establish use of insulin 
in combination with a restricted diet, or the use of an oral 
hypoglycemic agent combined with a restricted diet.  

Here, the evidence demonstrates that the veteran's diabetes 
mellitus is controlled by a restricted diet.  However, the 
veteran has not taken any medication for this disability 
since July 1998, which is outside the rating period on 
appeal.  In this regard, the Board notes that service 
connection has been established for diabetes mellitus, 
effective from January 21, 2002.

Because the evidence fails to show that the veteran's type II 
diabetes mellitus is controlled in part by insulin or an oral 
hypoglycemic agent, an increased evaluation is not for 
application.  Moreover, there is no other relevant alternate 
Code section which could serve as a basis for a higher 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
type II diabetes mellitus causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

II.  Service connection- hypertension

Factual background

The veteran's October 1968 preinduction examination showed a 
normal cardiovascular system.  The veteran's blood pressure 
was 98/76.  He denied high blood pressure in a report of 
medical history completed at that time.  

A July 1969 in-service physical examination again revealed a 
normal cardiovascular system.  At that time, the veteran's 
blood pressure was 112/66.  He denied high blood pressure in 
a report of medical history.  

The service medical records do not otherwise reflect any 
complaints or treatment regarding hypertension.  The 
veteran's July 1970 separation examination revealed a 
systolic pressure of 120, and diastolic pressure of 80.  No 
abnormality of the cardiovascular system was noted.  

Following service, a February 1998 private treatment record 
written by W. C., D.O revealed a blood pressure reading of 
160/90.  A subsequent March 1998 report showed blood pressure 
of 158/86.  An October 1998 report showed a blood pressure of 
140/92.  The impression was hypertension under good control.  
These reports did not contain any opinion as to the etiology 
of the veteran's hypertension.  

Private medical reports associated with the veteran's 
treatment for cancer of the stomach and esophagus indicate 
continued high blood pressure readings.  For example, a 
February 2002 report showed a blood pressure reading of 
164/110.  Such reports did not address the etiology of the 
veteran's hypertension.  

VA treatment reports dated in 2003 reveal high blood 
pressure.  A June 2003 report noted that the average of the 
veteran's previous three blood pressure readings was 140/90.

The veteran was examined by VA in August 2003.  The veteran 
reported a history of having been diagnosed with diabetes in 
1998.  Per the veteran's history, he was then diagnosed with 
hypertension about 6 to 8 months later.  He was not on any 
medication for either disability.  

Upon physical examination, the veteran's blood pressure was 
114/76, with a heart rate of 60.  Cardiovascular examination 
revealed a regular S1 and S2.  There were no murmurs, gallops 
or rubs.  His lungs were clear to auscultation.  The 
assessment was hypertension.  

The VA examiner in August 2003 opined that the veteran's 
currently diagnosed hypertension was not secondary to his 
service-connected diabetes mellitus.  In so concluding, he 
observed that both were diagnosed at approximately the same 
time.  For this reason, he believed they were independent 
disease entities.  

At his May 2005 videoconference hearing before the 
undersigned, the veteran confirmed that he was not on any 
medication for his hypertension.  (T. at 4-5).  
At that hearing, the veteran stated his belief that his 
hypertension was caused by his service-connected diabetes 
mellitus.  When asked why he believed such a connection 
existed, he responded that "hypertension always seems to go 
along with diabetes."  (T. at 12).  He denied that any 
doctor told him his hypertension was causally related to his 
diabetes mellitus.  

Analysis

The veteran is claiming entitlement to service connection for 
hypertension.  At the outset, the Board has considered 
whether presumptive service connection as a chronic disease 
is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), cardiovascular-renal disease, to include 
hypertension, is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (as amended by 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002)).  As the evidence of record 
fails to establish any clinical manifestations of 
hypertension within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
Here, the veteran does have a current diagnosis hypertension, 
satisfying the first element of a service connection claim.  
However, the record fails to reveal any in-service complaints 
of, or treatment for, hypertension during active duty.  
Hypertension was initially demonstrated decades after 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Moreover, there is no 
competent opinion stating that the currently diagnosed 
hypertension is causally related to active service.  For 
these reasons, a grant of direct service connection is not 
possible.  However, the veteran contends that his 
hypertension is secondary to his service-connected type II 
diabetes mellitus.    

Again, service connection may be established for disability 
which is proximately due to, or chronically aggravated by, a 
service-connected disability.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).  

In the present case, there is no competent opinion finding 
that the veteran's hypertension is proximately due to, or 
chronically aggravated by, his service-connected type II 
diabetes mellitus.  In fact, the VA examiner in August 2003 
reached the opposite conclusion.  That examiner noted that 
the veteran's diabetes and his hypertension were both 
diagnosed at approximately the same time.  Therefore, he 
believed they were independent disease entities.  

The Board has also considered whether the evidence of record 
demonstrates that the veteran's nonservice-connected 
hypertension has been aggravated by his service-connected 
type II diabetes mellitus.  Such would serve as a basis for a 
grant of service connection under 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, the 
diabetes mellitus has not been shown to result in 
manifestations so as to warrant the use of medication, or 
otherwise to be so disabling as to have chronically 
aggravated the hypertension.  Indeed, the hypertension also 
does not require medication.  Hence, there is no showing that 
the veteran's hypertension has been chronically aggravated by 
his service-connected type II diabetes mellitus.  

The Board finds the August 2003 VA opinion to be probative.  
Indeed, it was arrived at following a consideration of the 
veteran's medical history and was accompanied by a supporting 
rationale.  Moreover, it is supported by the objective 
clinical evidence of record, as outlined above, and no 
contradictory opinion is of record.  While the veteran 
himself has offered a refuting opinion, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence fails to demonstrate that the 
veteran's hypertension is either causally related to service 
or proximately due to, or chronically aggravated by, his 
service-connected type II diabetes mellitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Service connection- stomach cancer and esophageal 
cancer due to herbicide exposure

Factual background

The veteran's service medical records fail to reveal any 
complaints or treatment for cancer of the stomach or 
esophagus, nor do they reveal any generalized 
gastrointestinal complaints.  To the contrary, physical 
examinations in October 1968, July 1969, and July 1970 were 
all normal.  The veteran denied frequent indigestion, and 
further denied any stomach or intestinal trouble, in 
contemporaneous reports of medical history.  

Following service, the veteran was examined by VA in 
September 1978.  At that time, he raised no gastrointestinal 
complaints.  Upon physical examination of the digestive 
system, there were no palpable organs or masses present.  
There was no tenderness on palpation and no rigidity was 
noted.  The musculature of the abdomen had sufficient tone.  

The evidence of record reveals that the veteran was diagnosed 
with cancer of the stomach and esophagus in 2002.  A November 
2002 treatment report from Berger Hospital indicated that he 
had experienced gastric symptoms, to include reflux and 
dysphagia, over the past two years.  While such records 
detail the course of treatment, they do not contain any 
opinions as to the etiology of the cancer.  

In May 2005, the veteran provided testimony at a 
videoconference hearing before the undersigned.  At that 
time, the veteran asserted that he was entitled to service 
connection on a presumptive basis for his stomach cancer as 
due to herbicide exposure.  (T. at 3).  Specifically, he 
contended that his cancer was a soft tissue sarcoma.  The 
veteran alluded to various studies showing that the area he 
resided in while in Vietnam was heavily sprayed with 
herbicides.  (T. at 7).  According to the veteran, a VA 
physician stated that his cancer of the stomach and esophagus 
was possibly related to his in-service exposure to 
herbicides.  (T. at 7).  He claimed that such statement was 
already in the claims file.  (T. at 8).  The veteran's wife 
then stated that the statement appeared in a letter from W. 
C., D.O.  (T. at 10).  

Analysis

The veteran is claiming entitlement to service connection for 
an esophagogastrectomy for adenocarcinoma of the 
gastroesophageal junction, claimed as stomach cancer and 
esophageal cancer.  At the outset, the Board has considered 
whether presumptive service connection as a chronic disease 
is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), malignant tumors are regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest or aggravated to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the 
evidence of record fails to establish any clinical 
manifestations of stomach or esophageal cancer within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In the present case, another means of presumptive service 
connection is also for consideration.  Specifically, the 
veteran contends that his adenocarcinoma of the 
gastrosophageal junction was caused by exposure to herbicides 
during service.  In this vein, it is noted that the veteran's 
military records reflect service in the Republic of Vietnam 
between January 9, 1962 and May 7, 1975.  As such, it is 
presumed that he was indeed exposed to an herbicide agent 
such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).   
Moreover, affirmative evidence does not exist to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The veteran has contended that his adenocarcinoma of the 
gastroesophageal junction is a soft tissue sarcoma, thus 
qualifying for presumptive service connection under 38 C.F.R. 
§ 3.309(e).  However, Note (1) to this diagnostic section 
states that the term "soft tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2004).

As adenocarcinoma of the gastroesophageal junction is not 
listed among the diseases characterized as soft tissue 
sarcoma, and is not otherwise among the diseases recognized 
under 38 C.F.R. § 3.309(e), presumptive service connection 
based on herbicide exposure is not possible.  Moreover, the 
claims file does not contain a competent opinion relating the 
cause of the veteran's cancer of the stomach and esophagus to 
in-service herbicide exposure such as to allow for a grant of 
service connection per Combee.  

In conclusion, the evidence fails to show any 
gastrointestinal complaints or treatment in service, 
precluding direct service connection on a nonpresumptive 
basis.  Additionally, there is no evidence of 
gastrointestinal symptomatology within the applicable time 
frame for presumptive service connection on the basis of a 
chronic disease, pursuant to 38 C.F.R. §§ 3.307, 3.309.  
Further, while the veteran's service in Vietnam allows for a 
presumption of herbicide exposure in the present case, his 
adenocarcinoma of the gastroesophageal junction is not among 
the diseases listed under 38 C.F.R. § 3.309(e), precluding a 
grant of presumptive service connection as due to herbicide 
exposure.  Furthermore, the competent evidence does not 
otherwise attribute the veteran's cancer to herbicide 
exposure in service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

An initial rating in excess of 10 percent for type 2 diabetes 
mellitus is denied.

Service connection for hypertension is denied.

Service connection for an esophagogastrectomy for 
adenocarcinoma of the gastroesophageal junction is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


